Citation Nr: 1813812	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-48 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating greater than 70 percent for service-connected bilateral hearing loss prior to November 10, 2016, and greater than 80 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 through September 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2014 and November 2017 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing in December 2017; however, he did not attend the hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

In a November 2017 rating decision, the RO increased the Veterans rating for service-connected bilateral hearing loss to 80 percent effective November 10, 2016.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in appellate status.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to November 10, 2016, audiometric testing for the right ear has shown average puretone thresholds of 78-92.5 decibels, with speech recognition scores of 44 percent, resulting in Level IX hearing impairment.

2. Prior to November 10, 2016, audiometric testing for the left ear has shown average puretone thresholds of 75-97.5 decibels, with speech recognition scores of 36 percent, resulting in Level IX and Level X hearing impairment.

3. Effective November 10, 2016, audiometric testing for the right ear has shown an average puretone threshold of 100 decibels, resulting in Level X hearing impairment.

4. Effective November 10, 2016, audiometric testing for the left ear has shown an average puretone threshold of 101.25 decibels, resulting in Level X hearing impairment.


CONCLUSION OF LAW

The criteria for an increased rating greater than 70 percent prior to November 10, 2-16 and greater than 80 percent thereafter for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85, 4.86; Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO scheduled the Veteran for a VA examination in July 2017 to evaluate the current severity of his bilateral hearing loss.  The record reflects the Veteran was contacted several times to set up an appointment for his VA examination, however, he never made an appointment, and this examination was cancelled.  There is no indication in the record that the Veteran did not receive notice of his scheduled examination.  He was in regular contact with the RO and continued to submit evidence in support of his claims.  The Veteran has not provided any explanation as to why he failed to make an appointment for his July 2017 VA examination.  His failure to report to the examination was discussed in the November 2017 Supplemental Statement of the Case, and he has not responded with any explanation for his failure to report or a request that the examination be rescheduled.  Accordingly, VA has satisfied its duty to assist with respect to these claims, and any deficiencies in the evidence are a direct result of the Veteran's refusal to cooperate.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.1, 4.3, 4.27, 4.85, Diagnostic Code 6100) were initially provided to the Veteran in the 2010 and 2014 Statements of the Case and again in the 2015 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Bilateral Hearing Loss

The Veteran asserts that his hearing is worse than what is demonstrated by a 70 percent rating prior to November 10, 2016 and an 80 percent rating thereafter.

Prior to November 10, 2016

The Veteran submitted an audiogram dated February 2015.  Results reflected the following hearing thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
80
70
90
105
105+
92.5
LEFT
80
80
90
105
105+
95

Speech discrimination testing was not conducted using the Maryland CNC word list.  However, the results of this audiogram show that the Veteran has exceptional hearing loss under 38 C.F.R. § 4.86(a) warranting the application of Table VIA, as the puretone threshold for both ears at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) was 55 decibels or more.  Application of the method under Table VIA using the February 2015 audiometric results reflects a Level IX hearing impairment in both ears.  Upon mechanical application of these values into Table VII, the result is a 60 percent rating.

The Veteran was afforded a VA examination to evaluate the severity of his hearing loss in August 2016.  Results of audiometric testing revealed the following hearing thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
60
70
75
80
85
78
LEFT
55
70
75
75
80
75

His controlled speech discrimination test (Maryland CNC) showed a score of 44 percent in the right ear and 36 percent in the left ear.  Application of 38 C.F.R. § 4.85 Table VI result in the assignment of Level IX hearing impairment bilaterally.  A 60 percent rating is derived from application of Table VII of 38 C.F.R. § 4.85.

However, the Veteran continued to demonstrate an exceptional pattern of hearing loss as contemplated under § 4.86(a), so the Board has considered whether the Veteran would be entitled to a higher rating with the application of table VIA.  Applying Table VIA to the August 2016 audiometric results reflects a Level VII hearing impairment in the right ear, and a Level VI hearing impairment in the left.  These results, when applied to Table VII under 38 C.F.R. § 4.85 would warrant a 30 percent rating.

Thus, the Board finds that a rating greater than 70 percent for the period prior to November 10, 2016 for bilateral hearing loss must be denied.  There is no objective evidence to suggest the Veteran's level of hearing acuity warrants an increased, 80 percent rating.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Effective November 10, 2016

The Veteran submitted an audiogram conducted through a VA hospital dated November 10, 2016.  Results of audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
95
90
100
105+
105+
100
LEFT
95
95
100
105+
105+
101.25

Speech discrimination scores were not measured using a Maryland CNC word list.  However, application of Table VIA is appropriate in this case, as the Veteran continued to demonstrate an exceptional pattern of hearing loss with puretone thresholds in each of the four specified frequencies 55 decibels or more.  Application of table VIA to the November 10, 2016 results reflects Level X hearing acuity in both ears.  These results, when applied to Table VII under 38 C.F.R. § 4.85 would warrant an 80 percent rating.

The Veteran was afforded a VA examination in July 2017 to evaluate the severity of his bilateral hearing loss.  However, as discussed above, he did not schedule an appointment for that examination, and it was canceled.

Thus, the Board finds that a rating greater than 80 percent effective November 10, 2016 for bilateral hearing loss must be denied.  There is no objective evidence to suggest the Veteran's level of hearing acuity warrants an increased, 80 percent rating.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a rating greater than 70 percent for service-connected bilateral hearing loss prior to November 10, 2016, and greater than 80 percent thereafter is denied.



REMAND

The Veteran claims his service connected hearing loss makes him totally unemployable.  In February 2014, the Veteran submitted an application for entitlement to a TDIU.  On the form, he noted he was a carpenter and supervisor for Mountain Home Construction from January 2007 through February 2014.  He noted he completed high school and one year of college, but had not completed any other education of specialized training.  The record contains a note dated May 2014 requesting that a VA Form 21-8940 be sent to the Veteran's former employer.  The record does not reflect that the form was ever sent.

In May 2017, the Veteran submitted another application for entitlement to a TDIU.  On that form, he listed that he had been self employed as a building contractor from 2009 through 2014.  However, there is no evidence the RO has sought to obtain income or other employment records from the Veteran for the time he reports he was self-employed.

Finally, a VA treatment record dated November 2016 noted the Veteran reported having a business making pens from deer and elk antlers.  No development has been conducted to determine whether this occupation constitutes gainful employment, and the Veteran should be asked to submit evidence of his income from the time be began his business selling pens, through the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining consent from the Veteran, the RO should obtain copies of any employment records from Mountain Home Construction (or from any other former employer the Veteran feels relevant).  The employer should note the beginning and ending dates of any employment; time lost from gainful employment due to his service-connected disabilities; and whether any concessions were made to the Veteran because of his service-connected disabilities.  The specific reason for his termination should be reported.

2. As the Veteran to provide information verifying his income for tax years from 2009 to 2014, inclusive, and from the time he started his business selling pens through the present.  He may submit copies of his W-2 forms and/or tax returns, or a copy of his earnings report from the Social Security Administration.

3. Then, after completing the above and any other development deemed necessary, readjudicate the claim.  If benefits sought on appeal are denied, provide a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


